***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               JANET FELICIANO v. STATE OF
                   CONNECTICUT ET AL.
                        (SC 20373)
              Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.*

                                    Syllabus

Pursuant to statute (§ 52-556), ‘‘[a]ny person injured . . . through the negli-
    gence of any state official or employee when operating a motor vehicle
    owned and insured by the state against personal injuries . . . shall have
    a right of action against the state to recover damages for such injury.’’
Pursuant further to statute (§ 31-284 (a)), an employer otherwise in compli-
    ance with § 31-284 ‘‘shall not be liable for any action for damages on
    account of personal injury sustained by an employee arising out of and
    in the course of his employment,’’ and ‘‘[a]ll rights and claims between
    [such] an employer . . . [and its] employees, arising out of personal
    injury . . . sustained in the course of employment are abolished other
    than rights and claims given by [the Workers’ Compensation Act] . . . .’’
The plaintiff, a state employee, sought to recover damages from the state
    for personal injuries she sustained when an uninsured motor vehicle
    struck a vehicle in which she was a passenger. The vehicle in which
    the plaintiff was riding was owned and insured by the state and operated
    by another state employee, T, who was acting in the course of his
    employment. The plaintiff alleged that T’s operation of that vehicle was
    negligent and that T caused the collision. The state moved to dismiss
    the claim against it, contending that, because the plaintiff was eligible
    for and received workers’ compensation benefits for her injuries, the
    state’s waiver of sovereign immunity in § 52-556 did not apply to the
    plaintiff’s negligence claim and that the trial court, therefore, lacked
    subject matter jurisdiction. The court granted the state’s motion to
    dismiss for lack of subject matter jurisdiction, and the plaintiff
    appealed. Held:
1. The trial court had subject matter jurisdiction over the plaintiff’s action
    against the state and, accordingly, improperly granted the state’s motion
    to dismiss for lack of jurisdiction; contrary to the state’s claim, its
    waiver of sovereign immunity in § 52-556 for claims arising from a state
    employee’s negligent operation of a state owned and insured motor
    vehicle extends to a litigant, such as the plaintiff, who is a state employee,
    as the phrase ‘‘[a]ny person’’ in § 52-556 signifies that the waiver applies
    without restriction to persons who are injured under the circumstances
    specified in that statute.
2. The plaintiff’s action against the state was nevertheless barred by the
    workers’ compensation exclusivity provision in § 31-284 (a) because
    the state’s waiver of sovereign immunity pursuant to § 52-556 did not
    preclude the state from raising its defense to liability under § 31-284
    (a), as nothing in § 52-556 expressly provides or otherwise suggests that
    the state has waived its right to present this, or any other, defense to
    liability: interpreting § 52-556 to implicitly waive the state’s defense
    under § 31-284 (a) would be inconsistent with the express language of
    and the public policy principles underlying the workers’ compensation
    exclusivity provision, of which the legislature was undoubtedly aware
    when it enacted § 52-556, as § 31-284 (a), which predates the enactment
    of § 52-556, manifests a legislative intent that the remedy available to
    employees who benefit from workers’ compensation should be limited
    to those benefits and should preclude the right to bring a common-law
    tort action, and to read § 52-556 to preclude the state from asserting a
    defense under § 31-284 (a) would expand the rights of state employees
    beyond those envisioned in the workers’ compensation statutory scheme
    by allowing them to recover damages from the state and to collect
    workers’ compensation benefits, thereby providing them with greater
    rights than other employees injured in the course of employment; more-
    over, reading § 52-556 to waive the state’s defense under § 31-284 (a)
    also would be inconsistent with the principle that this court must strictly
    construe waivers of sovereign immunity, as that interpretation would
   read the state’s consent to jurisdiction in § 52-556 also to waive a defense
   to liability that is available to private employers, despite the absence
   of any language or necessary implication in the statute justifying that
   broad interpretation; accordingly, the form of the trial court’s judgment
   was improper because the court should not have dismissed the action
   for lack of subject matter jurisdiction but should have rendered judgment
   for the state on the merits of its defense under § 31-284 (a).
        Argued January 13—officially released August 24, 2020**

                            Procedural History

   Action to recover damages for personal injuries sus-
tained as a result of the alleged negligence of the named
defendant’s employee, brought to the Superior Court
in the judicial district of Hartford, where the trial court,
Cobb, J., granted the named defendant’s motion to dis-
miss and rendered judgment thereon, from which the
plaintiff appealed. Improper form of judgment; reversed;
judgment directed.
  Gerald S. Sack, with whom, on the brief, was Jona-
than A. Cantor, for the appellant (plaintiff).
  Lorinda S. Coon, for the appellee (named defendant).
                          Opinion

  MULLINS, J. The plaintiff, Janet Feliciano, a state
employee, appeals from the judgment of the trial court
granting the motion to dismiss filed by the named defen-
dant, the state of Connecticut (state).1 We must resolve
whether the state’s waiver of sovereign immunity in
General Statutes § 52-556 for claims arising from a state
employee’s negligent operation of a state owned and
insured motor vehicle extends to litigants who are state
employees.2 The state claims that it does not. We con-
clude that it does.
   The state contends that the judgment of the trial court
nevertheless may be affirmed on the alternative ground
that, even if § 52-556 applies to state employees, the
plaintiff’s action is barred by the workers’ compensa-
tion exclusivity provision in General Statutes § 31-284
(a).3 More specifically, the state argues that the waiver
of sovereign immunity pursuant to § 52-556 does not
preclude it from raising its defense to liability under
§ 31-284 (a). We agree. Because we also conclude that
the state is entitled to judgment as a matter of law, we
reverse the judgment of dismissal and remand this case
to the trial court with direction to render judgment in
favor of the state.4
   The record reveals the following undisputed facts
and procedural history. On December 16, 2016, the
plaintiff was a passenger in a motor vehicle owned and
insured by the state. The vehicle was being operated by
another state employee, William Texidor. Both Texidor
and the plaintiff were acting in the course of their
employment when another vehicle, operated by Tyreke
Brooks, struck their vehicle. At the time of the collision,
Brooks’ vehicle was uninsured. As a result of the colli-
sion, the plaintiff suffered various personal injuries for
which she required medical treatment and due to which
she lost wages. As the plaintiff conceded in response
to the state’s request for admission, she filed for and
received workers’ compensation benefits for her injur-
ies and damages.
   The plaintiff subsequently brought this action against,
inter alios, the state and Metropolitan Casualty Insur-
ance Company; see footnote 1 of this opinion; alleging
that Texidor’s operation of the vehicle was negligent
and caused the collision. The state moved to dismiss
count one of the complaint, which was the only claim
brought against the state, for lack of subject matter
jurisdiction on the ground of sovereign immunity. In
its motion, the state argued that, because the plaintiff
was eligible for and received workers’ compensation
benefits, the waiver of sovereign immunity in § 52-556
did not apply to the plaintiff’s claim, and the court,
therefore, lacked subject matter jurisdiction.
  Relying on this court’s decision in Sullivan v. State,
189 Conn. 550, 457 A.2d 304 (1983), the trial court
granted the motion to dismiss. Specifically, the trial
court relied on a footnote in Sullivan in which this
court noted, in relevant part, that ‘‘[t]here is no cause
of action against the state on the ground of vicarious
liability under § 52-556 when [the claim is] brought by
a state employee’’ and the state provides that employee
with workers’ compensation benefits. Id., 555 n.7.
Under those circumstances, this court concluded that
the state is ‘‘immune from liability [in] any action for
damages on account of personal injury sustained by an
employee arising out of and in the course of his [or
her] employment . . . .’’ (Internal quotation marks
omitted.) Id. This appeal followed.
   Sovereign immunity implicates this court’s subject
matter jurisdiction. E.g., Miller v. Egan, 265 Conn. 301,
313, 828 A.2d 549 (2003). Accordingly, prior to proceed-
ing to the merits, we must first resolve the issue of
whether § 52-556 waives the state’s immunity from suit
when the plaintiff is a state employee. See St. Paul
Travelers Cos. v. Kuehl, 299 Conn. 800, 816, 12 A.3d
852 (2011) (‘‘Once the question of lack of jurisdiction
of a court is raised, [it] must be disposed of no matter
in what form it is presented. . . . The court must fully
resolve it before proceeding further with the case.’’
(Internal quotation marks omitted.)).
   The general principles governing sovereign immunity
are well established. ‘‘[W]e have long recognized the
validity of the common-law principle that the state can-
not be sued without its consent . . . .’’ (Internal quota-
tion marks omitted.) Smith v. Rudolph, 330 Conn. 138,
143, 191 A.3d 992 (2018). ‘‘[A] litigant that seeks to
overcome the presumption of sovereign immunity [pur-
suant to a statutory waiver] must show that . . . the
legislature, either expressly or by force of a necessary
implication, statutorily waived the state’s sovereign
immunity . . . . In making this determination, [a court
shall be guided by] the well established principle that
statutes in derogation of sovereign immunity should be
strictly construed. . . . [When] there is any doubt
about their meaning or intent they are given the effect
[that] makes the least rather than the most change in
sovereign immunity. . . . Whether the legislature has
waived the state’s sovereign immunity raises a question
of statutory interpretation.’’ (Citation omitted; internal
quotation marks omitted.) Allen v. Commissioner of
Revenue Services, 324 Conn. 292, 299–300, 152 A.3d 488
(2016), cert. denied,     U.S.      , 137 S. Ct. 2217, 198
L. Ed. 2d 659 (2017).
  To resolve the state’s claim that the waiver of sover-
eign immunity in § 52-556 does not extend to state
employees, we turn to the language of the statute. See
General Statutes § 1-2z. Section 52-556 provides: ‘‘Any
person injured in person or property through the negli-
gence of any state official or employee when operating
a motor vehicle owned and insured by the state against
personal injuries or property damage shall have a right
of action against the state to recover damages for such
injury.’’ It is well established that § 52-556 expressly
waives the state’s immunity from suit for civil actions
brought by employees who are not employed by the
state. See, e.g., Hicks v. State, 297 Conn. 798, 802, 1
A.3d 39 (2010) (acknowledging express waiver); Rivers
v. New Britain, 288 Conn. 1, 13, 950 A.2d 1247 (2008)
(same); Allison v. Manetta, 284 Conn. 389, 396, 933 A.2d
1197 (2007) (same).
   The question presented in this appeal is whether that
waiver, which applies to ‘‘[a]ny person’’ who is injured
under the circumstances specified by § 52-556, extends
to a person who is a state employee. (Emphasis added.)
The statute does not define or otherwise limit the term
‘‘any.’’ Therefore, we rely on General Statutes § 1-1 (a),
which directs that, ‘‘[i]n the construction of the statutes,
words and phrases shall be construed according to the
commonly approved usage of the language . . . and
understood accordingly.’’
   Merriam-Webster’s Collegiate Dictionary defines the
word ‘‘any’’ as ‘‘EVERY—used to indicate one selected
without restriction . . . .’’ Merriam-Webster’s Colle-
giate Dictionary (11th Ed. 2003) p. 56. The phrase ‘‘any
person,’’ therefore, signifies that the waiver applies
without restriction to persons who are injured under
the circumstances specified in § 52-556. The language
is unambiguous. Consequently, the waiver of sovereign
immunity from suit in § 52-556 extends to persons who
are state employees, and, therefore, the court had juris-
diction over this action.
   We find unpersuasive the state’s reliance on dictum
from this court’s decision in Sullivan v. State, supra,
189 Conn. 555–56 n.7, as support for its position that
the trial court lacked subject matter jurisdiction over
the present case on the basis that the state had not
waived its sovereign immunity. Specifically, the state
contends that, under Sullivan, § 52-556 does not waive
sovereign immunity with respect to actions brought by
state employees or their representatives when the state
has provided workers’ compensation benefits. Even if
we agreed with the state’s reading of Sullivan, which
we do not, the state’s interpretation of the dictum in
that decision runs contrary to the plain language of
§ 52-556.
   We acknowledge that there appears to be some confu-
sion regarding whether the statements in Sullivan
implied that a trial court lacks subject matter jurisdic-
tion over the state employee’s claim or simply that the
claim fails on its merits. We take this opportunity to
clarify those remarks.
  In Sullivan, the plaintiff, relying on the motor vehicle
exception to the Workers’ Compensation Act in General
Statutes § 31-293a, brought a wrongful death action,
alleging negligent operation of a motor vehicle, where
both the defendant and the plaintiff’s decedent were
state employees acting in the course of their employ-
ment at the time of the accident. See id., 550–51. The
defendant state employee moved to dismiss the action
on the ground that it was barred by the immunity
granted to state employees pursuant to General Statutes
(Rev. to 1983) § 4-165.5 Id., 551–52. The plaintiff in Sulli-
van had conceded that the immunity pursuant to that
statute applied under the facts of the case. See id.,
552–53. As a result, in the absence of any statutory
waiver of the state’s sovereign immunity, this court
concluded that the case was not properly before it due
to the plaintiff’s failure to first present her claim to the
Claims Commissioner. See id., 553–55, 559.
   In a footnote, this court, in dictum, rejected the state’s
suggestion ‘‘that the plaintiff might have an authorized
action at law against the state under . . . § 52-556.’’
Id., 555 n.7. This court explained that, although § 52-
556 waives the state’s sovereign immunity for claims
arising from a state employee’s negligent operation of
a state owned and insured motor vehicle, ‘‘the state
retains the right to interpose any lawful defense.’’ Id.
Following that comment, this court stated that § 52-556
was ‘‘inapplicable to the plaintiff’’ because ‘‘[t]here is
no cause of action against the state . . . under § 52-
556 when brought by a state employee or his representa-
tive.’’ Id.
   This court then discussed the relationship between
§ 52-556 and the workers’ compensation statutory
scheme. The court explained that, when the legislature
enacted § 52-556, the state already had agreed to partici-
pate in the workers’ compensation program and, there-
fore, ‘‘had already expressly delineated its liability to
[state] employees . . . .’’ Id., 556 n.7. The form of that
liability, the court stated, came with the mutual waiver
of rights that is integral to the workers’ compensation
statutory scheme—the employer’s acceptance of the
form of strict liability imposed by the workers’ compen-
sation program in exchange for the employee’s accep-
tance of a limitation on remedies in tort. See id., 555–56
n.7. This court in Sullivan understood the scope of the
waiver of immunity in § 52-556 in that context.
   Accordingly, the court rejected the proposition that,
when the legislature enacted § 52-556, it intended to
expand the rights of state employees, allowing them to
recover against their employer in a tort action in addi-
tion to receiving workers’ compensation benefits. In
other words, a state employee’s remedy against his or
her employer is not a cause of action in tort but, rather,
is the administrative remedy provided through the
workers’ compensation program. The court’s state-
ment, therefore, that ‘‘[t]here is no cause of action’’ for
state employees pursuant to § 52-556 does not mean
that such claims are barred by sovereign immunity. Id.,
555 n.7. This court’s decision in Grant v. Bassman, 221
Conn. 465, 604 A.2d 814 (1992), sheds further light on
the meaning of our statement in Sullivan. In Grant,
this court expressly rejected the proposition that the
workers’ compensation exclusivity provision implicates
subject matter jurisdiction. See id., 471–73. We began
by acknowledging that, ‘‘[i]n the past, parties have
raised and we have reviewed claims that an injured
plaintiff’s exclusive remedy is under the Workers’ Com-
pensation Act both by way of a motion to dismiss and
by way of a special defense.’’ Id., 471. We then explained
that, rather than depriving the trial court of jurisdiction,
however, § 31-284 (a) effected the ‘‘destruction of an
otherwise existent common-law right of action.’’
(Emphasis in original; internal quotation marks omit-
ted.) Id., 472.
   In place of the extinguished cause of action at com-
mon law, an employee’s remedy against a participating
employer is an administrative one, through the workers’
compensation program. Some of the confusion arose,
we said, because the substituted remedy ‘‘involves a
special tribunal, rather than the Superior Court.’’ (Inter-
nal quotation marks omitted.) Id. That result, we
explained, ‘‘is a mere incident of the destruction of the
common-law right of action. In other words, there is
not a lack of jurisdiction in the court but a want of a
cause of action in the plaintiff.’’ (Emphasis in original;
internal quotation marks omitted.) Id. Accordingly, con-
sistent with the plain language of § 52-556, Grant and
Sullivan support the conclusion that the availability
of workers’ compensation benefits to state employees
does not divest the courts of jurisdiction over a claim
filed by a state employee pursuant to § 52-556 but is,
instead, a defense to an otherwise cognizable claim.
   Having concluded that the trial court had jurisdiction
pursuant to the waiver of sovereign immunity in § 52-
556, we turn to the state’s alternative ground for
affirmance. Specifically, we consider whether we may
affirm the judgment of the trial court on the alternative
ground that the plaintiff’s claim is barred by § 31-284
(a). The state argues that, even if § 52-556 waived the
state’s sovereign immunity from suit, the state can still
assert a defense in this action under § 31-284 (a). In
response, the plaintiff contends that the waiver of sover-
eign immunity in § 52-556 prohibits the state from
asserting any defense, including the exclusivity provi-
sion in § 31-284 (a). We agree with the state that § 31-
284 (a) precludes the plaintiff’s claim.
   Preliminarily, we observe that, although the trial
court granted the state’s motion to dismiss count one
of the complaint for lack of subject matter jurisdiction,
its analysis, by focusing on the preclusive effect of § 31-
284 (a), went to the merits of the exclusivity defense.
Thus, consistent with our prior decisions, we treat the
state’s motion to dismiss as a motion for summary judg-
ment insofar as it relied on the exclusivity provision of
§ 31-284 (a), and the trial court’s decision dismissing
count one of the complaint as the rendering of judgment
in favor of the state. See D’Eramo v. Smith, 273 Conn.
610, 615, 872 A.2d 408 (2005) (treating portion of Claims
Commissioner’s motion to dismiss that addressed mer-
its of action as motion for summary judgment and treat-
ing trial court’s dismissal as rendering of judgment in
favor of Claims Commissioner).
   Whether § 52-556 waives the state’s right to assert
the workers’ compensation exclusivity provision as a
defense presents a question of statutory construction
over which we have plenary review. See, e.g., Rutter v.
Janis, 334 Conn. 722, 730, 224 A.3d 525 (2020). Nothing
in § 52-556 expressly provides or otherwise suggests
that the state has waived its right to present this—or
any other—defense to liability. Although the statute’s
silence on this point does not conclusively resolve the
question, it militates against construing § 52-556 to
waive defenses to liability.6
   The silence of § 52-556 on this issue does not exist
in a vacuum. As we did in Sullivan, we view the relation-
ship between §§ 52-556 and 31-284 (a) in the proper
historical context. It is significant that § 31-284 (a) pre-
dates the enactment of § 52-556. Therefore, when the
legislature enacted § 52-556, it did so in the context of
the state’s already existing, statutory defense to liability
pursuant to § 31-284. Specifically, § 31-284 (a) provides
in relevant part that ‘‘[a]n employer who complies with
the requirements of subsection (b) of this section shall
not be liable for any action for damages on account
of personal injury sustained by an employee arising out
of and in the course of his employment . . . .’’ (Empha-
sis added.) Subsection (a) of § 31-284 further provides
in relevant part that ‘‘[a]ll rights and claims between
an employer who complies with the requirements of
subsection (b) of this section and employees, or any
representatives . . . of such employees, arising out of
personal injury or death sustained in the course of
employment are abolished other than rights and claims
given by this chapter . . . .’’ (Emphasis added.) Thus,
the state, like any employer, enjoyed a defense to liabil-
ity for an employee’s personal injuries sustained in the
course of employment, and, in exchange, the employee
enjoyed a speedy, no-fault remedy to recover for those
injuries.
   Significantly, the right that the plaintiff contends was
conferred by § 52-556—the right to bring a cause of
action against her employer despite that employer’s
compliance with the workers’ compensation statutory
scheme—was abolished by § 31-284 (a) before § 52-556
was enacted. See Grant v. Bassman, supra, 221 Conn.
472 (observing that exclusivity provision effected
‘‘destruction of an otherwise existent common-law right
of action’’ (emphasis omitted; internal quotation marks
omitted)). The enactment of § 52-556 opened an avenue
to sue the state, not just for state employees, but also
for private citizens. We see no evidence that the statute
intended to grant state employees the right to sue the
state and to collect workers’ compensation, which
would leave a state employee with greater rights than
other employees injured in the course of employment.7
   Indeed, through § 31-284 (a), the state already had
precisely delineated its legal obligations to its employ-
ees at the time that § 52-556 was enacted. See Sullivan
v. State, supra, 189 Conn. 556 n.7. By participating in the
workers’ compensation program, the state consented
to liability within that statutory scheme. Put another
way, by participating in the program, the state had
already indicated the type of liability to which it con-
sented with respect to its employees. In fact, this court
has previously explained that the workers’ compensa-
tion statutory scheme imposes ‘‘a form of strict liability’’
on employers, including the state. (Internal quotation
marks omitted.) Mingachos v. CBS, Inc., 196 Conn. 91,
97, 491 A.2d 368 (1985). Thus, it bears noting that the
state’s right to interpose the defense of the workers’
compensation exclusivity provision does not deprive
the plaintiff of the right to a remedy from the state.
Instead, by virtue of the trade-off in the workers’ com-
pensation scheme, the plaintiff is limited to a particular
type of remedy—workers’ compensation benefits—and
is precluded from availing herself of a remedy in tort.
   This court has explained that ‘‘[§] 31-284 (a), the
exclusivity provision in the [Workers’ Compensation]
[A]ct, manifests a legislative policy decision that a limi-
tation on remedies under tort law is an appropriate
trade-off for the benefits provided by workers’ compen-
sation. That trade-off is part and parcel of the remedial
purpose of the act in its entirety.’’ Driscoll v. General
Nutrition Corp., 252 Conn. 215, 220–21, 752 A.2d 1069
(2000). Specifically, ‘‘[t]he purpose of the [workers’]
compensation statute is to compensate the worker for
injuries arising out of and in the course of employment,
without regard to fault, by imposing a form of strict
liability on the employer. . . . The act is to be broadly
construed to effectuate the purpose of providing com-
pensation for an injury arising out of and in the course of
the employment regardless of fault. . . . Under typical
workers’ compensation statutes, employers are barred
from presenting certain defenses to the claim for com-
pensation, the employee’s burden of proof is relatively
light, and recovery should be expeditious. In a word,
these statutes compromise an employee’s right to a
[common-law] tort action for [work-related] injuries in
return for relatively quick and certain compensation.’’
(Citations omitted; internal quotation marks omitted.)
Mingachos v. CBS, Inc., supra, 196 Conn. 97.
  Interpreting § 52-556 to implicitly waive the state’s
defense pursuant to § 31-284 (a) would be inconsistent
with the express language of and the public policy prin-
ciples underlying the workers’ compensation exclusiv-
ity provision, of which the legislature was undoubtedly
aware when it enacted § 52-556. ‘‘[T]he legislature is
always presumed to have created a harmonious and
consistent body of law . . . .’’ (Internal quotation
marks omitted.) Board of Education v. State Board of
Education, 278 Conn. 326, 333, 898 A.2d 170 (2006). As
we have explained, § 31-284 (a) manifests a legislative
intent that the remedy available to employees who bene-
fit from workers’ compensation should be limited to
those benefits and should preclude the right to bring a
common-law tort action. Reading § 52-556 to preclude
the state from relying on its defense pursuant to § 31-
284 (a) would work the opposite effect, allowing state
employees both to receive workers’ compensation ben-
efits and to bring a tort action against the state, thus
expanding the rights of state employees beyond those
envisioned in the workers’ compensation statutory
scheme.
   Reading § 52-556 to waive the defense pursuant to
§ 31-284 (a) also would be inconsistent with the pre-
cepts that we strictly construe waivers of sovereign
immunity. See Envirotest Systems Corp. v. Commis-
sioner of Motor Vehicles, 293 Conn. 382, 388, 978 A.2d
49 (2009). If we were to interpret § 52-556 to waive not
only immunity from suit, but also the state’s defense
to liability pursuant to § 31-284 (a), we would read the
state’s waiver of sovereign immunity broadly. That
interpretation would read the state’s consent to jurisdic-
tion in § 52-556 also to waive a defense to liability that
is available to private employers, despite the absence
of any language or necessary implication in the statute
justifying that broad interpretation of the waiver.
Accordingly, consistent with the purposes of both §§ 52-
556 and 31-284 (a), we conclude that, although the
waiver of sovereign immunity in § 52-556 extends to
state employees, that waiver does not preclude the state
from asserting a defense to liability on the basis of § 31-
284 (a).
   Finally, we observe that the plaintiff conceded in her
responses to the state’s request for admissions that
she applied for and received workers’ compensation
benefits. Consequently, the trial court correctly con-
cluded that the plaintiff’s action against the state is
barred by § 31-284 (a). See General Statutes § 31-284
(a). The form of the judgment, however, was improper
because the trial court had jurisdiction over the plain-
tiff’s complaint. See, e.g., D’Eramo v. Smith, supra, 273
Conn. 612 (form of judgment was improper when trial
court granted motion to dismiss on basis that went
to merits rather than jurisdiction); New England Pipe
Corp. v. Northeast Corridor Foundation, 271 Conn.
329, 334, 338, 857 A.2d 348 (2004) (form of judgment was
improper when trial court granted motion to dismiss
but plaintiff’s claim must be denied on merits).
   The form of the judgment is improper, the judgment
is reversed and the case is remanded with direction to
render judgment for the state.
   In this opinion the other justices concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** August 24, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The plaintiff appealed from the judgment of the trial court to the Appellate
Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   Although the plaintiff’s complaint originally named the state, Constitution
State Services, LLC, and Metropolitan Casualty Insurance Company (Metro-
politan) as defendants, the plaintiff subsequently withdrew her claims
against Constitution State Services, LLC, and Metropolitan, and those entities
are not parties to this appeal.
   2
     General Statutes § 52-556 provides: ‘‘Any person injured in person or
property through the negligence of any state official or employee when
operating a motor vehicle owned and insured by the state against personal
injuries or property damage shall have a right of action against the state to
recover damages for such injury.’’
   Section 52-556 is largely unchanged since the enactment of its predecessor
in 1927. See Public Acts 1927, c. 209, codified at General Statutes (Rev. to
1930) § 5988. For simplicity, we refer to both § 52-556 and its statutory
predecessor as § 52-556 throughout this opinion, and all references to the
enactment of § 52-556 are to the enactment of its predecessor in 1927.
   3
     General Statutes § 31-284 (a) provides: ‘‘An employer who complies with
the requirements of subsection (b) of this section shall not be liable for any
action for damages on account of personal injury sustained by an employee
arising out of and in the course of his employment or on account of death
resulting from personal injury so sustained, but an employer shall secure
compensation for his employees as provided under this chapter, except that
compensation shall not be paid when the personal injury has been caused
by the wilful and serious misconduct of the injured employee or by his
intoxication. All rights and claims between an employer who complies with
the requirements of subsection (b) of this section and employees, or any
representatives or dependents of such employees, arising out of personal
injury or death sustained in the course of employment are abolished other
than rights and claims given by this chapter, provided nothing in this section
shall prohibit any employee from securing, by agreement with his employer,
additional compensation from his employer for the injury or from enforcing
any agreement for additional compensation.’’
   Section 31-284 (a) has not substantively changed since the enactment of
its predecessor in 1913. See Public Acts 1913, c. 138, codified at General
Statutes (Rev. to 1918) § 5341. For convenience, we refer to both § 31-284
(a) and its statutory predecessor as § 31-284 (a) throughout this opinion,
and all references to the enactment of § 31-284 (a) are to the enactment of
its predecessor in 1913.
   4
     After we transferred the appeal to this court, we granted permission to
both parties to file supplemental briefs. In their supplemental briefs, the
parties treat §§ 31-284 (a) and 52-556 as inconsistent with each other and
disagree as to which of the two statutes applies in the present case. As we
explain in the body of this opinion, we reject the premise of the parties’
arguments that §§ 31-284 (a) and 52-556 are inconsistent with each other.
   5
     General Statutes (Rev. to 1983) § 4-165 provides in relevant part: ‘‘No
state officer or employee shall be personally liable for damage or injury,
not wanton or wilful, caused in the performance of his duties and within
the scope of his employment. Any person having a complaint for such
damage or injury shall present it as a claim against the state under the
provisions of this chapter. . . .’’
   6
     We are unpersuaded by the plaintiff’s contention that, because § 52-556
provides that any person who falls under the statutory waiver of immunity
‘‘shall’’ have a right of action against the state, the statute by necessity
precludes the state from asserting any defense to its liability. The word
‘‘shall’’ in § 52-556, does not define a limit, or lack thereof, placed on the
state’s ability to defend an action brought by a member of the class of
persons to whom the waiver is granted. Instead, the word ‘‘shall’’ signifies
that members of the defined class of persons ‘‘shall’’ have a right of action
against the state. The word ‘‘shall’’ is an auxiliary verb that qualifies the
meaning of the verb ‘‘to have,’’ by forming the verb phrase ‘‘shall have.’’
Thus, the word ‘‘shall’’ indicates the mandatory nature of the waiver by
stating that persons who fall within the ambit of the statute ‘‘shall have a
right of action against the state . . . .’’ (Emphasis added.) General Statutes
§ 52-556.
   7
     We acknowledge that allowing the state to rely on the workers’ compen-
sation exclusivity provision renders the waiver in § 52-556 inapplicable to
state employees, including the plaintiff, as a practical matter. That result,
however, strikes the proper balance between §§ 52-556 and 31-284 (a).